Case: 5:18-cr-00667-JRA Doc #: 21 Filed: 02/21/19 1 of 1. PageID #: 83




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

United States of America                        )
                                                )     CASE NO. 5:18CR667
               Plaintiff(s),                    )
                                                )
       v.                                       )     ORDER
                                                )
Dante Dixon,                                    )
                                                )
               Defendants                       )
                                                )

       During the pretrial conference held on February 11, 2019, the Court approved Defense

Counsel’s motion to withdraw therefore, the jury trial set for February 25, 2019 is continued

until further order of the Court.




       IT IS SO ORDERED.


       February 21, 2019                       /s/ John R. Adams
       Date                                  John R. Adams
                                             U.S. District Judge
